Citation Nr: 1127530	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-15 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970, which included combat service from June 1969 to June 1970 in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued in March 2006 by the Department of Veterans Affairs (VA) Buffalo, New York Regional Office (RO).

In September 2007, the Veteran and his spouse testified during a Decision Review Officer (DRO) hearing at the RO.  A copy of the transcript is associated with the record.

In January 2011, the Board remanded the case for additional development.  Development having be completed, the case now is before the Board for further appellate consideration.

A review of the record indicates that the issue of entitlement to service connection for tinnitus has been reasonably raised by the record.  As this issue has not been developed and adjudicated by the RO, it is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's bilateral hearing loss was first diagnosed 34 years following his separation from service, and the most probative evidence of record weighs against a finding that the Veteran's current bilateral hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found within the Veterans' Claims Assistance Act (VCAA) and are codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, in an April 2005 pre-rating decision letter, the Veteran was advised of his and VA's respective claim development responsibilities and was asked to identify sources of evidence concerning the claimed bilateral hearing loss.  Furthermore, a May 2007 Statement of the Case (SOC) as well as January 2008 and March 2011 Supplemental Statements of the Case (SSOC) explained what specific regulatory provisions govern the Veteran's disability and why his service connection claim remained denied.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters decided on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records and VA examinations conducted in February 2006 and November 2007.  These reports, along with the other evidence of record, are fully adequate for the purposes of adjudicating the Veteran's service-connection claim on the merits.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Also of record and considered in connection with the appeal are various oral and written statements provided by the Veteran or his representative, on his behalf, in addition to testimony provided by the Veteran's wife.

In an effort to comply with the Board's January 2011 remand instructions, additional VA records were submitted by the Veteran identifying the VA Audiology Department at the Buffalo VA medical center.  The Veteran indicated, by letter dated April 2011, that he had no further evidence or information to submit in this matter.  Given the foregoing development, the Board finds that VA has substantially complied with the Board's previous remand with regard to the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In summary, the duties imposed by the VCAA have been considered and satisfied in connection with the matter decided on appeal.

Legal Criteria - Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required.  In addition, service connection for some chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on the basis of post-service initial diagnosis of a disease where the physician relates the current condition to the period of service.  In such instances, however, a grant of service is warranted only when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When a claimant seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) (2010).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss during the Veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.

Recitation of Pertinent Evidence

Throughout the record, the Veteran has stated that his bilateral hearing loss was due to his exposure to excessive noise without ear protection during his active duty service in Vietnam.

The Veteran's DD 214 Form indicates his military occupational specialty (MOS) was that of a Light Weapons Infantryman and he was awarded the Vietnam Service Medal with Purple Heart, the Vietnam Campaign Medal with Device, a Bronze Star Medal with Device and the Combat Infantryman Badge (CIB).

Although the Veteran reported suffering hearing loss in his January 1969 Report of Medical History upon induction, the Veteran's January 1969 Report of Medical Examination upon induction indicates the Veteran's hearing was within normal limits:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
No entry
30
LEFT
0
0
0
No entry
0

A notation on the January 1969 Report of Medical Examination indicated that a doctor's letter dated April 1968 reported mild neurosensory hearing loss of high frequency only of the right ear.  Upon separation, the Veteran's October 1970 Report of Medical Examination indicates the Veteran's hearing was within normal limits despite the Veteran reporting he suffered hearing loss in his October 1970 Report of Medical History:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
No entry
15
LEFT
0
0
0
No entry
0

It was noted in the October 1970 Report of Medical Examination the presence of "slight hearing loss of high tones in the right ear."  The Board notes that the foregoing evidence reveals the Veteran's hearing actually improved between his induction and separation examinations.

A December 2004 VA treatment record indicates the Veteran was diagnosed with mild to severe high frequency sensorineural hearing loss in the right ear and moderate to profound sensorineural hearing loss in the left ear.  Speech discrimination scores of 100 percent and 68 percent were assigned for the right and left ears, respectively.  Large low- and mid-frequency asymmetry between the Veteran's ears was noted by the examiner.

A March 2005 magnetic resonance image (MRI) report indicated no acute intracranial abnormality as well as no evidence of appreciated acoustic neurinoma or cerebellopontine angle abnormalities; however, the March 2005 MRI report noted questionable changes in the region of internal carotid in the region of bifurcation, on the left.

The Veteran participated in a VA examination in February 2006.  The Veteran reported that his chief complaint was that he could not hear people when they talk to him and that he experiences this difficulty all of the time.  The Veteran also reported noise exposure in the form of artillery fire, explosions, small and large arms fire and helicopter noise during his service in Vietnam.  The Veteran stated he could not specify when his hearing loss began, but that it had been ongoing for many years.  The Veteran stated he was employed by the New York State Department of Corrections for 32 years following his military service and that he used ear protection when using firearms.  The Veteran further stated he also used ear protection when hunting.

The VA audiological examination report showed bilateral hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
40
75
LEFT
50
60
70
70
75

The Veteran's right ear average puretone threshold was 33 decibels and speech recognition was 100 percent, while the Veteran's left ear average puretone threshold was 69 decibels and speech recognition was 94 percent.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The average degree of hearing loss in the right ear was considered mild by the February 2006 VA examiner, while the average degree of hearing loss in the left ear was considered moderately severe. 

After reviewing the Veteran's entire claims file in addition to considering the Veteran's history and the results of the audiological examination, the February 2006 VA examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by or a result of noise exposure while in service.  To justify her conclusion, the February 2006 VA examiner pointed to the Veteran's induction and separation examinations whereby the Veteran's left ear hearing was normal and his right ear hearing revealed mild high frequency hearing loss.  Based on the results of these examinations, the February 2006 VA examiner concluded that the Veteran's hearing acuity did not change from the time of induction to the time of separation, and thus, the Veteran's current hearing loss occurred sometime after his discharge from military service.

At the September 2007 DRO hearing, the Veteran testified he was exposed to loud explosions repeatedly on a daily basis for one year without ear protection and such noise included 8-inch artillery guns, C-4 explosives and helicopters.  The Veteran stated that his ears would ring due to this noise but that he did not seek treatment for this condition during service because the field medic was not equipped to treat his condition.

B.M., the Veteran's wife, testified at the September 2007 DRO hearing that ever since marrying the Veteran in July 1970, she always noticed he had a hearing problem.  B.M. stated she would always have to repeat herself and that the Veteran would always complain about the ringing in his ears.  B.M. further testified that the Veteran never sought treatment for his hearing problems because back then it was simply an annoyance and was not prevalent.  B.M. stated that the Veteran's hearing loss has gradually gotten worse to the point that his hearing loss is now profound-the television volume is louder and she is constantly repeating herself when talking to the Veteran.

The Veteran participated in another VA examination in November 2007.  The Veteran complained of difficulty hearing and stated he had the most difficulty hearing conversations when situated in a crowd.  The Veteran again stated he was exposed to noise during his service in Vietnam.

The VA audiological examination report showed bilateral hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
40
90
LEFT
40
50
70
75
85

The Veteran's right ear average puretone threshold was 36 decibels and speech recognition was 98 percent, while the Veteran's left ear average puretone threshold was 70 decibels and speech recognition was 80 percent.  Based on these results, the Veteran was diagnosed with mild sensorineural hearing loss in the right ear and severe sensorineural hearing loss in the left ear.

After reviewing the Veteran's entire claims file in addition to considering the Veteran's history and the results of the audiological examination, the November 2007 VA examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by or a result of noise exposure while in service.  To justify her conclusion, the November 2007 VA examiner listed the following reasons:  (1) the Veteran's claims file contained no evidence to support hearing loss from combat experience insofar as there was no change in hearing acuity from induction to separation; (2) asymmetrical hearing loss is not a typical noise-induced configuration with the exception of a specific event occurring to a particular ear for which such an event was denied by the Veteran; (3) the Veteran did not seek medical attention for hearing loss until 34 years after separation; (4) the Veteran stated his hearing loss occurred gradually over many years which is not typical of hearing loss secondary to noise exposure; (5) the Veteran demonstrated three differing  word discrimination test results for the left ear (68 percent, 80 percent and 94 percent) suggesting exaggeration of results; (6) the November 2007 VA examination results showed inconsistencies again in speech discrimination results between tests (Maryland CNC testing was 80 percent and W-22 testing was 92 percent); and (7) the Veteran presented a 15 decibel decline in the right ear at 4000 Hertz, which cannot be explained by military noise exposure.

Analysis

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

As stated above, in order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical or competent lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board finds, based on the February 2006 and November 2007 VA audiological examination results, that the Veteran has a current diagnosis of bilateral hearing loss (within VA standards), thus meeting the first element necessary to establish service connection.

With respect to the second required element, namely, the existence of an in-service incurrence of a disease or injury, the Board notes that it accepted, in its January 2011 decision, the Veteran's contention he was exposed to acoustic trauma during his military service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2010) (pertaining to satisfactory lay evidence provided by a combat Veteran).  Thus, the Veteran has satisfied the second element necessary to establish service connection.

With respect to the third required element, the Board finds that a nexus does not exist.  Here, the evidence reflects that while the Veteran may have been exposed to loud noise from 8-inch artillery guns, C-4 explosives and helicopters in service, a chronic hearing loss disability is not shown to be the result thereof.  The service treatment records fail to indicate any complaints, treatment or findings of a hearing loss disability.  There was no indication in either the January 1969 Report of Medical Examination upon induction or the October 1970 Report of Medical Examination upon separation of a hearing problem or an ear disorder based on the audiometric testing conducted at the time of both examinations.  A clinical evaluation was conducted, and although some high frequency hearing loss in the right ear was noted, no disability of the ear or hearing loss attributable to any incident of service was reported.  Moreover, the earliest diagnosis of the Veteran's bilateral hearing loss and tinnitus occurred in December 2004, 34 years after the Veteran's separation from service.  Thus, it is well to observe that the passage of many years between separation from active service and any medical complaints or documentation of a claimed disability is a factor that weighs heavily against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Therefore, in light of the contrary medical evidence contained in the service treatment records, the Board finds that the Veteran's and B.M.'s accounts of having noticed hearing problems in service which have continued since, while competent, are not credible.  This is because, despite the Veteran's exposure to loud noise in service, the clinical findings were normal at separation.  The fact that the Veteran did not report any symptoms regarding his hearing loss during service, or at separation, strongly suggests that they were not present at that time and is highly probative evidence against the claim, as it tends to show no continuity of symptoms of a chronic hearing loss disability dating back to service.

Similarly, while the Veteran and B.M. are competent to describe certain features and symptoms associated with his hearing loss, they are not competent to provide an opinion regarding the etiology of his current bilateral hearing loss.  In this case, the Board acknowledges their statements to the effect that the Veteran now has bilateral hearing loss as a result of being exposed to loud noise in service.  However, they are not competent to specify that any current hearing loss was, in fact, due to the noise exposure he experienced in service, as this would constitute a medical conclusion which they are not competent to make.  There is no indication that the Veteran or B.M. has the requisite medical training or expertise as to the etiology of his bilateral hearing loss disability.  Therefore, given the medical expertise necessary in making such an opinion as to the etiology and the assignment of symptoms to a particular diagnosis, their statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination.  Hence, their lay statements in this regard have no probative value.

The February 2006 and November 2007 VA examiners opined that the Veteran's current bilateral hearing loss was not connected to his military service and when reviewing the February 2006 and October 2007 VA examination reports, the Board is persuaded that the findings and opinions of both the February 2006 and October 2007 VA examiners are most convincing in that they both reviewed the entire claims file and reflected a considered analysis of the pertinent criteria essential to determine the etiology of the Veteran's bilateral hearing loss.  Furthermore, the February 2006 and November 2007 VA examiners provided rationales for their findings and conclusions and their opinions were supported by the Veteran's January 1969 induction and October 1970 separation examinations.

Based on the foregoing analysis, the Board finds the February 2006 and November 2007 VA examiners' medical opinions credible-thus the weight of the medical opinion evidence indicates the Veteran's current bilateral hearing loss was not a result of exposure to acoustic trauma during the Veteran's military service.

Accordingly, the Board concludes that the preponderance of the evidence is against this claim and in reaching this conclusion, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable, and the claim for entitlement to service connection for bilateral hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


